      Case 2:20-cv-02017-TLN-AC Document 4 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC NJOKOM,                                        No. 2:20-cv-02017-TLN-AC
12                        Plaintiff,
13            v.                                          ORDER
14    EL CAMINO COMMUNITY COLLEGE
      DISTRICT,
15
                          Defendant.
16

17

18           Plaintiff, who is proceeding in pro se, has filed an application to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the complaint states that both the plaintiff and defendant reside in Los

28   Angeles, California (ECF No. 1 at 12) and all incidents referenced in the complaint appear to
                                                          1
      Case 2:20-cv-02017-TLN-AC Document 4 Filed 10/14/20 Page 2 of 2


 1   have taken place within Los Angeles County. Both the city of Los Angeles and Los Angeles
 2   County are located within the Central District of California, Western Division. Therefore,
 3   plaintiff’s claim should have been filed in the United States District Court for the Central District
 4   of California, Western Division. In the interest of justice, a federal court may transfer a
 5   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.
 6   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 7          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the Central
 8   District of California, Western Division.
 9   DATED: October 14, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
